                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
UNITED STATES DISTRICT COURT                                                DATE FILED: 6/24/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :   19-CR-862 (VEC)
                                                                :
 MICHAEL GONZALEZ,                                              :       ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 28, 2020, the Court held a hearing on Mr. Gonzalez’s request to

relieve Mr. Spilke, his court-appointed counsel, and have the Court appoint new counsel for him;

        WHEREAS at the hearing, Mr. Gonzalez ultimately decided not to move forward with

his request;

        WHEREAS on January 19, 2021, Mr. Gonzalez pled guilty to Count 2 of the Indictment;

        WHEREAS Mr. Gonzalez is scheduled to be sentenced on Tuesday, July 20, 2021 at 2:00

P.M., Dkt. 374;

        WHEREAS the parties’ pre-sentencing submissions are due no later than July 2, 2021,

id.;

        WHEREAS on June 22, 2021, the Court received three pro se letters from Mr. Gonzalez;

        WHEREAS Mr. Gonzalez requests that the Court relieve Mr. Spilke and assign him a

new attorney;

        WHEREAS Mr. Gonzalez objects to the portions of the Presentence Report that allege he

conspired with the Black mob;
       WHEREAS Mr. Gonzalez further requests that he be allowed to start the process to

remove his BOP active gang member designation, which may affect his BOP facility designation

after sentencing;

       WHEREAS Mr. Gonzalez alleges that he is not receiving adequate medical care at the

Metropolitan Detention Center; and

       WHEREAS the Metropolitan Detention Center is still requiring inmates, including

vaccinated inmates, to quarantine for two weeks upon return from any in-person Court

proceedings;

       IT IS HEREBY ORDERED that a hearing on Mr. Gonzalez’s request to relieve Mr.

Spilke is scheduled for Wednesday, July 7, 2021 at 2:00 P.M. in person.

       IT IS FURTHER ORDERED that Mr. Gonzalez’s requests related to the Presentence

Report, including whether he is actually requesting a Fatico hearing, and Mr. Gonzalez’s request

regarding his BOP active gang member designation are held in abeyance until the Court has

resolved Mr. Gonzalez’s motion to relieve his counsel.

       IT IS FURTHER ORDERED that the hearing will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007. By no later than Friday July 2, 2021, Mr. Gonzalez may request that the proceeding

occur via video conference, given the MDC’s quarantine requirement.

       IT IS FURTHER ORDERED that the parties’ deadline to file pre-sentencing submissions

is adjourned sine die.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Only those




                                             2 of 4
individuals who meet the entry requirements established by the questionnaire will be permitted

entry. Please contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0862. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.

       The Clerk of Court is respectfully requested to mail a copy of this Order to Mr. Gonzalez

and to note the mailing on the docket. The Order should be mailed to: Michael Gonzalez, Reg.

No. 87547-054, MDC Brooklyn, Metropolitan Detention Center, P.O. Box 329002, Brooklyn,

NY 11232.



SO ORDERED.
                                                      _________________________________
Date: June 24, 2021                                         VALERIE CAPRONI
      New York, NY                                          United States District Judge




                                             3 of 4
Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               4 of 4
